Filed 11/19/13 In re B.C. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


In re B.C., a Person Coming Under the                                H040170
Juvenile Court Law.                                                 (MontereyCounty
                                                                     Super. Ct. No. J47237)

B.C.,

         Petitioner,

         v.

MONTEREY COUNTY SUPERIOR
COURT,

         Respondent,

MONTEREY COUNTY DEPARTMENT
OF SOCIAL & EMPLOYMENT
SERVICES,

         Real Party in Interest.




                                           I.       INTRODUCTION
         B.C. (the minor) is the child at issue in this juvenile dependency case. She has
filed a petition for extraordinary writ seeking review of the juvenile court’s orders
terminating reunification services for her mother, E.C. (Mother), and setting a Welfare
and Institutions Code section 366.261 permanency planning hearing. (See Cal. Rules of
Court, rule 5.695(h)(15).2)
       In her petition, the minor claims: (1) the juvenile court failed to make the
statutorily required findings to support denial of reunification services, and the
disposition report failed to provide sufficient information upon which the court could
make appropriate findings; (2) negligence cannot support the denial of reunification
services based upon infliction of severe sexual abuse pursuant to section 361.5,
subdivision (b)(6); and (3) the juvenile court failed to make a finding that denial of
reunification services would be in the minor’s best interest.
       Mother has filed a letter indicating she joins in the minor’s challenge to the
juvenile court’s orders. For the reasons stated below, we will deny the petition for writ of
mandate.

              II.    FACTUAL AND PROCEDURAL BACKGROUND
       A.     Section 300 Petition
       On May 28, 2013, the Monterey County Department of Social Services (the
Department) filed a petition alleging that the minor, who was 11 years old, came within
the jurisdiction of the juvenile court pursuant to section 300, subdivisions (b) [failure to
protect], (d) [sexual abuse], and (g) [no provision for support]. The petition alleged the
following:




       1
         All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.
       2
         All further rule references are to the California Rules of Court unless otherwise
indicated.

                                              2
       The minor’s alleged father was M.S. (Father), who was in state prison.3 Mother
had two younger children, both of whom lived with their fathers and did not need the
court’s protection.
       On May 14, 2013, the minor disclosed that her step-grandfather, D.S., had been
sexually abusing her since she was seven years old. The minor had been forced to
perform oral copulation and digital anal penetration; D.S. had also performed those acts
on the minor. Additionally, D.S. had rubbed his penis on the minor’s vagina, manually
rubbed her vagina, and forced the minor to masturbate his penis. The sexual abuse took
place in locked rooms in the family home. A forensic medical examination was
consistent with the minor’s reported history of sexual abuse.
       D.S., who was arrested, “had been the subject of a nation-wide manhunt due to
internet child pornography.” In the family home, D.S. had set up “computer and video
equipment to record the sexual abuse acts.”
       Mother admitted “she suspected” that D.S. was abusing the minor, although the
minor had denied that “anything was happening” when Mother asked. Mother knew that
D.S. had been locking the minor in rooms. She knew that the home was “covered by
surveillance cameras.” At some point, she told D.S. not to lock the doors any more, but
she continued to allow the minor to be alone with D.S. and to sleep in a bed with D.S.
and G.S. (Grandmother).
       Following the police intervention, Grandmother “refused to believe the allegations
and was attempting to get [the minor] to recant.” Grandmother “showed no empathy or
concern of the abuse to [the minor] by her husband.” When shown a video of the minor
orally copulating D.S., Grandmother said, “ ‘Well, if that’s all he wanted he could have
asked me.’ ”

       3
        Father’s current prison term stemmed from his convictions for possessing a
firearm and “street gang acts.” He had prior convictions for assault, defrauding an
innkeeper, use of a controlled substance, and robbery.

                                              3
       Mother had initially “refused to move,” despite being instructed to leave the house
due to Grandmother’s attempts to have the minor recant. However, after three days she
agreed to allow the minor to temporarily live with her paternal grandparents, R.P. and
L.P.
       In addition to the sexual abuse, the minor had “an ongoing problem with severe
encopresis.” The minor was “defecating in her pants almost daily.” Mother claimed to
have taken the minor to the hospital some time during the prior two to three years.
Mother had received medication for the minor, but she stopped administering it because it
made the problem worse. Mother had “allowed” D.S. and Grandmother to take the minor
for a follow-up appointment, and at some point, Mother had signed a notarized form
giving D.S. and Grandmother custody of the minor. Mother herself had never attended
any follow-up appointments, and she did not know the name of the doctor that the minor
had seen.
       The Department had received a prior referral in 2001, about nine months before
the minor was born. At that time, Mother was 17 years old. Police had found Mother,
who was involved with the Youth Diversion Program, violating curfew with Father.
Mother told the police “she did not like to be at home because her stepfather, [D.S.],
sexually and physically abuses her.” Mother stated that she had reported D.S.’s abuse to
Grandmother, but that Grandmother did not believe her and told her not to talk to the
social worker. “The referral was evaluated out.” A December 2012 prior referral, “for
neglect of [the minor]” by Mother, was also “evaluated out.”
       B.     Detention Hearing
       At the May 29, 2013 detention hearing, attorneys were appointed for Mother,
Father, and the minor. The juvenile court ordered the minor detained and committed to
the temporary care and custody of the Department.




                                             4
       C.     Police Reports
       Police reports were filed with the juvenile court on July 1, 2013. The reports
summarized interviews with the minor, Mother, and Grandmother and provided further
details of the sexual abuse and medical issues.
       An investigation into D.S.’s criminal activity had been initiated when United
States Immigration and Customs Enforcement (ICE) discovered that certain child
pornography videos in Denmark had been produced in North America. The Department
of Homeland Security circulated a news release requesting the public’s assistance in
identifying D.S., who was seen in the videos.
       Mother recognized D.S.’s picture on the “Missing and Exploited Children” page
of Facebook, then contacted the ICE tip line. Mother denied having “[any] idea that her
daughter could be the victim” when she saw D.S.’s picture online. She “had not noticed
any suspicious behavior or anything she considered to be a red flag.”
       A search warrant was served on the family residence on May 15, 2013.4
Investigators discovered that D.S. had converted half of the garage into a windowless,
soundproofed room that could be locked from inside. There was a camera outside the
garage room, facing the doorway. The garage was attached to the house through a
hallway. The door to the hallway was wired so that a bell would ring if someone opened
the door into the hallway.
       Mother referred to the garage room as a “ ‘music room.’ ” She knew that D.S. had
soundproofed the room and installed the cameras, but claimed she believed the cameras
were for security. She acknowledged that D.S. was in the garage room “for most of his
waking hours.” Mother further acknowledged that besides D.S., the minor was the only
person who spent any significant time in the garage room. No one else was allowed to go

       4
         The next day, a complaint was filed in federal court, charging D.S. with
knowingly receiving or distributing child pornography through the mail or through
interstate or foreign commerce. (18 U.S.C. § 2252, subd. (a)(2).)

                                             5
into the room. Mother claimed that the minor had “never been locked inside the [garage]
room with [D.S.].” She also claimed that “to her knowledge, the [minor] hadn’t been in
the room alone with [D.S.] for the past several months.”
       However, Mother acknowledged that about a year and a half earlier, Mother’s
live-in boyfriend had told D.S. “that if he ever locked the door to his room again with the
victim inside, he would beat his ass.” Mother claimed she had not been “uneasy” about
the locked door because she never thought D.S. “would do anything like that.”
       After initially denying that she had any suspicions about D.S. sexually abusing the
minor, Mother admitted that “she thought in the back of her mind that something was not
right.” Mother “suspected [D.S.] was touching [the minor] in ways he shouldn’t have
been.” Mother asked the minor whether D.S. ever touched her, but the minor said that
D.S. had not done so. Even when Mother said that nothing would happen to the minor or
D.S., the minor “still said nothing happened.”
       Despite having suspicions that D.S. was sexually abusing the minor, Mother
moved out of the residence for several months but allowed the minor to stay with D.S.
and Grandmother.
       Following the minor’s forensic interview, Mother was instructed not to leave the
victim alone with Grandmother, to ensure that Grandmother did not question or harass
the minor about the allegations. Mother and her boyfriend had agreed to get a hotel room
for the night. However, Mother allowed the minor to sleep with Grandmother instead.
Grandmother admitted questioning the minor about the case that night.
       Police obtained the minor’s medical records, which showed that Mother brought
her in to see a doctor in October of 2011 due to her constipation and incontinence.
Mother had also attended the one-week follow-up appointment, along with D.S. and
Father. The minor was referred to a gastroenterologist, but she never went. According to
Mother, Grandmother refused to take the minor to the specialist because of the cost.



                                             6
        When asked if D.S. had ever done anything sexual to her, Mother said he had not.
She also denied having made any such allegations about D.S. in the past. However, this
conflicted with the 2001 report regarding Mother’s allegations of being sexually abused
by D.S. At that time, a police officer had contacted Mother regarding a curfew violation.
Mother had told the officer that D.S. had “physically and sexually abused her and that he
touched her in inappropriate places.” Mother stated that she had to lock her bedroom
door to make sure D.S. did not come in. Mother said she had told Grandmother about the
sexual abuse, but Grandmother did not believe her.
        When questioned about the 2001 report, Mother said she did not remember
making those statements. Mother did say that D.S. “use[d] to beat her and that she fought
back,” and she suggested D.S. might have touched her in inappropriate places during
their scuffles.
        In speaking with the police and social worker, Grandmother called Mother “a big
liar” who had lied about D.S. in the past. Grandmother asked if Mother had been
“making false allegations against [D.S.], again.” Grandmother did not understand why
the minor could not live with her. Grandmother “failed to exhibit empathy or concern
about [the minor],” and instead emphasized how the events “were negatively impacting
her personally.” She “continue[d] to support [D.S.] and visit[ed] him regularly in
prison.”
        D.        Family Mental Health Assessment
        A Family Mental Health Assessment was filed with the juvenile court on July 1,
2013.
        Mother had been interviewed on June 13, 2013. She “presented as stoic[ and]
detached,” and she gave evasive and conflicting responses. “Overall, [Mother]
minimized the impact of the sexual abuse upon [the minor], and failed to take
responsibility for her part in the dependency case.”



                                             7
       Mother both denied making prior allegations about D.S. and claimed that she
made up those allegations. She also admitted having “strong suspicions” that D.S. was
abusing the minor while claiming she did not know that the minor was one of D.S.’s
victims.
       During her interview, Mother “seemed to be more focused on her own ‘therapy,’
rather than what [the minor] and the family require for healing in the wake of the sexual
abuse.” Mother perceived moving to a new home as the solution and did not identify any
other treatment needs for the minor.
       During supervised visitations with the minor, Mother was critical of the minor and
did not realize how her criticisms distressed the minor. Mother appeared to relate to the
minor “as more of a peer, rather than her own child.” Mother “took on a passive role
during the visitations, and the majority of the social interactions were initiated by [the
minor].” The minor asked Mother to hug her and call her, and she “desperately sought
validation and reassurance” from Mother, but Mother did not seem to notice.
       The minor had been interviewed on June 6 and 7, 2013. During the interviews,
she “sought physical proximity with th[e] examainer almost immediately, and required
constant approval and reassurance.” She demonstrated distress and anxiety during the
interview. She described the sexual abuse, reporting that D.S. had forced her to perform
sex acts with two other minors, that D.S. had anally penetrated her, that D.S. had forced
her to touch and orally copulate his penis, and that D.S. had threatened her in order to
ensure that she did not disclose the abuse.
       The minor believed that Mother suspected the sexual abuse, saying, “ ‘Mom
suspected . . . because she knew. [D.S.] was always asking me to go into that room . . .
His garage room. . . . Mom would ask, “what did your granddad do?” . . . she did
know.’ ”
       The minor “described her relationship with [Mother] as ‘nice . . . She cares for me
. . . Tells me I love you so much. I love you with all my heart . . . Nothing good about

                                              8
being separated from Mom.’ ” “When asked about three wishes that she could have
granted,” the minor’s first request was to “ ‘[s]ee my Mom everyday. . . .’ ” Her
responses “reflect[ed] a strong connection to her mother . . . .”
       The minor’s caregiver (her paternal grandmother, L.P.) reported that the minor
was “adjusting well to her new home environment.” The caregiver noted that the minor
was the one who generally initiated contact with Mother. The caregiver believed that
Mother sometimes brought up “inappropriate and potentially re-traumatizing” subjects
during phone calls. The caregiver observed that visits with Mother were “ ‘hard’ ” for
the minor.
       According to the social worker, it was “essential that [Mother] accept
responsibility for her role in the current dependency case and learn how the history of
chronic sexual abuse impacted [the minor]” if reunification was to occur. The social
worker recommended that Mother participate in mental health treatment and complete a
parenting class. The social worker further recommended that the minor participate in
mental health treatment as well as family therapy with her current caregiver.
       E.     Jurisdiction/Disposition Report
       The Department’s jurisdiction/disposition report was filed on July 5, 2013. The
Department recommended that the juvenile court deny reunification services (but permit
visitation) and set the matter for a selection and implementation hearing.
       The Department indicated its recommendation to deny reunification was based on
section 361.5, subdivision (b)(6) and acknowledged “that such a proposal must be in the
child’s best interest.” Specifically, “The Department recommends that family
reunification services be denied to the mother, because she should have known that her
child was being abused . . . .” “The Department’s assessment is that the child appears
bonded to her mother, but it is an unhealthy bond, due to the inadequacy of the mother’s
parenting. The mother has taken no responsibility for what has happened to her daughter
. . . . It is likely that providing up to 18 months of family reunification services would

                                              9
hinder the child’s ability to heal and move forward with permanency with a safe and
capable caregiver. Due to the nature, severity and longevity of the mother’s deficits, it
appears unlikely that she would be able to overcome the obstacles in front of her within
18 months, if ever.”
       F.     Jurisdiction Hearing
       A jurisdiction hearing was held on July 10, 2013. Mother did not contest
jurisdiction, and the minor submitted “on the issue of jurisdiction and disposition.” The
juvenile court adopted the findings and orders of the jurisdiction report.
       G.     Trial Briefs and Caregiver Letter
       The Department filed a trial brief on September 9, 2013. In its brief, the
Department framed the issue for disposition as “whether the Mother consented, actually
or implicitly, to the sexual abuse.” The Department indicated that it was “not arguing
that the mother gave actual consent to the severe sexual abuse,” but it asserted that there
was “ample evidence that the Mother gave implicit consent to the severe sexual abuse.”
The Department made seven claims in support of such a finding: (1) Mother was herself
sexually abused by D.S. and thus “was accepting the risk that he would molest” the minor
when she allowed the minor to spend time alone with him; (2) Mother allowed the minor
to spend time alone with D.S. despite having suspicions that D.S. was molesting the
minor; (3) Mother prepared a notarized letter giving custody to D.S. and Grandmother
despite having been sexually abused by D.S. herself and despite her suspicions about
D.S. molesting the minor; (4) Mother permitted the minor to sleep in the same bed as
D.S. and Grandmother; (5) Mother allowed the minor to spend time with D.S. in a
locked, soundproofed room; (6) the set-up of the garage room was “a dead giveaway”
that sexual abuse was occurring; (7) the minor knew that Mother was aware of the
molestation, since Mother would ask her what happened in the garage room.
       The Department’s brief also addressed the question whether reunification services
would benefit the minor. The Department reiterated that Mother “knew or reasonably

                                             10
should have known that [the minor] was being sexually abused by [D.S.].” The
Department asserted that it would “take decades, if not a lifetime, of therapy to help [the
minor] cope with the severe trauma she has suffered.” The Department argued it was
highly unlikely that Mother would be able to reunify within 12 months, due to her own
history of abuse, her denial of that history, her inability to understand the severe trauma
suffered by the minor, and her failure to take responsibility for her role in the situation.
       The Department acknowledged that the minor might want to be reunified with
Mother, but noted that the minor’s wishes were “not determinative.” The Department
noted that it was “disconcerting” that Mother wanted to return the minor to the family
home, where the abuse had occurred.
       Mother filed a trial brief on September 10, 2013, urging the juvenile court to offer
her reunification services. Mother claimed that D.S. had never abused her: “She made
up the information because she knew that she was in big trouble with her mother and
stepfather due to the fact that she had been staying out late and had not been behaving as
they wished she would.”
       In her brief, Mother asserted that the notarized letter giving custody to D.S. and
Grandmother was dated in 2008, which preceded the time of the sexual abuse. Mother
further asserted, “[T]he grandparents had medical insurance . . . and [the minor] needed
this in order for her to see the doctor.”
       Finally, Mother noted in her brief, “[The minor] wants to reunify with her mother
and hopes that her mother will be offered services so that this will be possible.”
       The minor’s caregiver submitted a letter to the court on September 13, 2013. The
caregiver described how she and the minor “spent the first three weeks together in the
bathroom” due to the minor’s encopresis. The minor had been “living daily in soiled
clothing and underclothes for years, her body was bleeding and sore from front to back[,]
and she had absolutely no bowel control.” “Just getting her body healthy took weeks and
weeks, several trips to the doctor and eventually she has healed . . . .”

                                              11
       The caregiver described how she screened the minor’s telephone conversations
with Mother. She could see and hear “the [minor’s] pain and confusion . . . as she listens
over and over to her mother say how she is spending her time at amusement parks or fairs
or the boardwalk, or daily motorcycles rides to Hollister hills or taking her younger
brother to the show.” The caregiver had “[n]ever once” heard Mother “acknowledge any
responsibility for the fact that [the minor’s] life as she had known it had been ripped apart
. . . . Not once has [Mother] told her daughter that she was sorry.[]”
       The caregiver explained that she had repeatedly attempted to get Mother to
understand how the phone conversations were upsetting the minor. The caregiver
believed that the conversations were “more harmful than good at this point.” The
caregiver was fearful that Mother’s “lack of right judgment” would put the minor in
danger again.
       H.       Disposition Hearing
       At the September 16, 2013 disposition hearing, Mother objected to the
Department’s recommendations and noted that she wanted to reunify with the minor.
The minor submitted the matter on the jurisdiction/disposition report.
       The parties entered into four stipulations: (1) Mother called ICE on May 14, 2013,
met with ICE on May 15, 2013, and moved out of the family home with the minor on
May 17, 2013; (2) the minor stated that she wanted to reunify with Mother; (3) Mother
had signed the notarized letter giving custody to D.S. and Grandmother in order to have
the minor covered by her parents’ health insurance; and (4) Mother reported being
sexually abused by D.S. when she was 17 years old, but there had been no follow-up or
charges.
       The juvenile court read its findings and order into the record as follows: “[The
Court] sustains the petition pursuant to Section 300(b), (d), and (g), adjudges the child as
a dependent of the Court, removes the child from the custody of the parents, finds that the
current placement is appropriate, denies reunification services to the parent, and

                                             12
schedules the matter for a Selection and Implementation hearing.” The juvenile court
also approved the case plan and ordered an assessment to be prepared by the Department.
The court set the selection and implementation hearing (§ 366.26) for January 8, 2014.

                                    III.   DISCUSSION
       The minor and Mother contend the juvenile court erred by denying reunification
services.
       A.     Statutory Scheme
       “[W]henever a child is removed from a parent’s or guardian’s custody, the
juvenile court shall order the social worker to provide child welfare [i.e., reunification]
services to the child and the child’s mother and statutorily presumed father or guardians.”
(§ 361.5, subd. (a); see also rule 5.695(h)(1).) The foregoing subdivision sets forth the
“ ‘general rule’ ” that “ ‘reunification services are offered to parents whose children are
removed from their custody in an effort to eliminate the conditions leading to loss of
custody and facilitate reunification of parent and child. This furthers the goal of
preservation of family, whenever possible. [Citation.]’ [Citations.]” (In re Allison J.
(2010) 190 Cal.App.4th 1106, 1112 (Allison J.).)
       However, “subdivision (b) of section 361.5 sets forth a number of circumstances
in which reunification services may be bypassed altogether. These bypass provisions
represent the Legislature’s recognition that it may be fruitless to provide reunification
services under certain circumstances. [Citation.]” (Francisco G. v. Superior Court
(2001) 91 Cal.App.4th 586, 597.) The bypass finding must be made “by clear and
convincing evidence.” (§ 361.5, subd. (b).)
       One of the circumstances in which the juvenile court may bypass reunification
services is if “the child has been adjudicated a dependent pursuant to any subdivision of
Section 300 as a result of severe sexual abuse or the infliction of severe physical harm to
the child, a sibling, or a half sibling by a parent or guardian, as defined in this



                                              13
subdivision, and the court makes a factual finding that it would not benefit the child to
pursue reunification services with the offending parent or guardian.” (§ 361.5,
subd. (b)(6); see also rule 5.695(h)(6)(F).)
       “A finding of severe sexual abuse . . . may be based on, but is not limited to,
sexual intercourse, or stimulation involving genital-genital, oral-genital, anal-genital, or
oral-anal contact, whether between the parent or guardian and the child or a sibling or
half sibling of the child, or between the child or a sibling or half sibling of the child and
another person or animal with the actual or implied consent of the parent or guardian; or
the penetration or manipulation of the child’s, sibling’s, or half sibling’s genital organs or
rectum by any animate or inanimate object for the sexual gratification of the parent or
guardian, or for the sexual gratification of another person with the actual or implied
consent of the parent or guardian.” (§ 361.5, subd. (b)(6), italics added.)
       “In determining whether reunification services will benefit the child pursuant to
paragraph (6) . . . of subdivision (b), the court shall consider any information it deems
relevant, including the following factors: [¶] (1) The specific act or omission comprising
the severe sexual abuse or the severe physical harm inflicted on the child . . . . [¶]
(2) The circumstances under which the abuse or harm was inflicted on the child . . . . [¶]
(3) The severity of the emotional trauma suffered by the child . . . . [¶] (4) Any history
of abuse of other children by the offending parent or guardian. [¶] (5) The likelihood
that the child may be safely returned to the care of the offending parent or guardian
within 12 months with no continuing supervision. [¶] (6) Whether or not the child
desires to be reunified with the offending parent or guardian.” (§ 361.5, subd. (i).)
       The juvenile court must hold a dispositional hearing to consider whether to order
reunification, and the social worker must prepare a report discussing “whether
reunification services shall be provided.” (§ 361.5, subd. (c).) The juvenile court “shall
not order reunification for a parent or guardian described in [subdivision (b)(6)] unless



                                               14
the court finds, by clear and convincing evidence, that reunification is in the best interest
of the child.” (Ibid.)
       The juvenile court “shall read into the record the basis for a finding of severe
sexual abuse or the infliction of severe physical harm under paragraph (6) of subdivision
(b), and shall also specify the factual findings used to determine that the provision of
reunification services to the offending parent or guardian would not benefit the child.”
(§ 361.5, subd. (k).)
       B.     Standard of Review
       “ ‘We affirm an order denying reunification services if the order is supported by
substantial evidence. [Citation.]’ [Citation.]” (Amber K. v. Superior Court (2006)
146 Cal.App.4th 553, 560 (Amber K.).)
       C.     Statutorily Required Findings and Sufficiency of Disposition Report
       The minor and Mother contend that the juvenile court failed to make the
statutorily required findings to support denial of reunification services, and that the
disposition report provided insufficient information upon which the court could make the
required findings.
       First, the minor and Mother complain that the juvenile court failed to find that
Mother “consented, either actually or impliedly, to the severe sexual abuse of [the
minor].” (See § 361.5, subd. (b)(6).) They further contend that “[e]ven if the juvenile
court had made such a finding, there is nothing in the factual record to support it.”
       Although the juvenile court did not make an express finding that Mother actually
or impliedly consented to the severe sexual abuse of the minor, the court impliedly made
such a finding by sustaining the allegations of the petition. (Cf. In re S.G. (2003)
112 Cal.App.4th 1254, 1260 [appellate court may uphold denial of reunification services
under section 361.5, subdivision (b)(6) in absence of explicit findings by juvenile court].)
Further, substantial evidence supports the juvenile court’s implied finding.



                                             15
       The instant case is similar to Amber K., supra, 146 Cal.App.4th 553, in which the
appellate court found substantial evidence supported a finding that the mother had “by
her actions, impliedly consented to the sexual abuse” of her daughter, S.M., by the father.
(Id. at p. 561.) In that case, there was evidence that the father had previously sexually
abused another child, D.L., and that D.L. had told the mother about the abuse “every
time.” (Id. at p. 560.) The sexual abuse of S.M. occurred when the mother allowed the
father to stay at their house for a few nights. Because the mother allowed the father such
access to S.M., knowing of his prior sexual abuse of another child, she “was an offending
parent, within the meaning of section 361.5, subdivision (b)(6)” (id. at p. 561), that is, “a
parent who gave actual or implied consent to the sexual abuse of the child by another
person” (ibid.).
       Here, there was substantial evidence to support a finding that Mother knew D.S.
had previously sexually abused another child – Mother herself. Although there was
conflicting evidence on the subject, the juvenile court impliedly agreed with the
Department that Mother had in fact been sexually abused by D.S., as she had reported to
the police in 2001. Despite her knowledge of D.S.’s prior sexual abuse of a child, and
despite her own suspicions that D.S. was sexually abusing the minor (in addition to
knowing that her boyfriend had the same suspicions), Mother permitted D.S. to have
access to the minor in the locked garage room and in his own bed. Under the
circumstances, the evidence supported a finding that Mother “was an offending parent
within the meaning of section 361.5, subdivision (b)(6)” (Amber K., supra,
146 Cal.App.4th at p. 561), that is, “a parent who gave actual or implied consent to the
sexual abuse of the child by another person” (ibid.). Substantial evidence supported a
finding that Mother “by her actions, impliedly consented to the sexual abuse” of the
minor by D.S. (Ibid.)
       Second, the minor and Mother assert that the Department failed to prepare a report
discussing “whether reunification services shall be provided.” (§ 361.5, subd. (c).)

                                             16
Specifically, they claim that the disposition report should have included a discussion
about whether child welfare services could solve the issues in this case.
       We disagree that the jurisdiction/disposition report failed to contain such a
discussion. The report specifically discussed the reasons the Department was
recommending denial of reunification services. The Department noted that Mother’s
parenting had been inadequate, that she had taken no responsibility for the minor’s sexual
abuse, and that “[d]ue to the nature, severity and longevity of the mother’s deficits,” it
was unlikely that even 18 months of reunification services would benefit the minor. The
Department specified that providing reunification services “would hinder the child’s
ability to heal and move forward with permanency with a safe and capable caregiver.”
       In sum, we find no merit to the claim that the juvenile court failed to make the
statutorily required findings to support denial of reunification services, and we disagree
that the disposition report provided insufficient information upon which the court could
make the required findings.
       D.     Denial of Reunification Services Pursuant to Section 361.5, Subdivision
              (b)(6) Based on Negligence
       The minor and Mother next contend that negligence cannot support the denial of
reunification services based upon infliction of severe sexual abuse pursuant to section
361.5, subdivision (b)(6). They contend that at most, Mother was merely negligent
because she had no “direct knowledge of the abuse.”
       The minor and Mother rely on Tyrone W. v. Superior Court (2007)
151 Cal.App.4th 839 (Tyrone W.), a case involving denial of reunification services under
the “severe physical harm” provision of subdivision (b)(6).
       In Tyrone W., the court held that the juvenile court could not bypass reunification
services under the “severe physical harm” provision of subdivision (b)(6) based on a
finding that a parent “ ‘reasonably should have known’ [the infant] was being physically
abused.” (Tyrone W., supra, 151 Cal.App.4th at p. 849.) The court noted that the

                                             17
Legislature had included the words “ ‘deliberate’ and ‘inflicted’ ” in the “severe physical
harm” provision of section 361.5, subdivision (b)(6), but not the phrase “ ‘reasonably
should have known.’ ” (Id. at p. 850.) Considering this statutory language, the court held
that “[t]he Legislature did not intend [section 361.5,] subdivision (b)(6) to apply to deny
reunification services to a negligent parent; rather, the parent must have been complicit in
the deliberate abuse of the child.” (Id. at p. 843.)
       This case does not involve an allegation under the “severe physical harm”
provision of section 361.5, subdivision (b)(6). Tyrone W. does not address the question
whether negligence can support the denial of reunification services based upon a finding
of severe sexual abuse pursuant to section 361.5, subdivision (b)(6). Nevertheless, even
assuming that a finding of negligence is insufficient, here there was substantial evidence
to support a finding that Mother was not merely negligent, but that she impliedly
consented to the sexual abuse. As explained above, under Amber K., supra,
146 Cal.App.4th 553, implied consent to sexual abuse may be found where a parent
knows that another adult has previously sexually abused another child but nevertheless
permits that adult to have access to another child. Here, Mother knew D.S. had
previously sexually abused another child – Mother herself – and she had suspicions that
D.S. was sexually abusing the minor, yet she permitted D.S. to have access to the minor
in the locked garage room and in his own bed. This evidence is sufficient to establish
that Mother impliedly consented to the sexual abuse as required under section 361.5,
subdivision (b)(6). (See Amber K., supra, 146 Cal.App.4th at pp. 560-561.)
       E.     Best Interest Finding
       Finally, the minor and Mother contend that the juvenile court erred by failing to
make an explicit finding about whether denial of reunification services would be in the
minor’s best interest. They emphasize that the minor herself stated that she wanted to
reunify with Mother, and they claim that the evidence established that they had “a loving
and nurturing relationship.” The minor and Mother contend that in light of “the strength

                                              18
of the relationship between mother and child,” reunification services were in the minor’s
best interest.
       As noted above, section 361.5, subdivision (c) prohibits the juvenile court from
ordering reunification “for a parent or guardian described in [subdivision (b)(6)] unless
the court finds, by clear and convincing evidence, that reunification is in the best interest
of the child.” (Ibid.) “Section 361.5, subdivision (c) enables a parent to obtain
reunification services notwithstanding section 361.5(b)[(6)] where the parent
demonstrates reunification is in the child’s best interest by offering evidence of, among
other things, his or her current ability to parent.” (Allison J., supra, 190 Cal.App.4th at
p. 1116.)
       “To determine whether reunification is in the child’s best interest, the court
considers the parent’s current efforts, fitness, and history; the seriousness of the problem
that led to the dependency; the strength of the parent-child and caretaker-child bonds; and
the child’s need for stability and continuity. [Citation.] A best interest finding requires a
likelihood reunification services will succeed; in other words, ‘some “reasonable basis to
conclude” that reunification is possible. . . .’ [Citation.]” (Alison J., supra,
190 Cal.App.4th at p. 1116.)
       In Amber K., supra, 146 Cal.App.4th 553, the appellate court upheld the finding
that reunification services were not in the child’s best interest, despite the fact that one of
the children clearly wanted to return to the mother’s custody. The appellate court
focused on the seriousness of the problem that led to the dependency: “Mother allowed
father, a known sexual molester, to stay overnight at her home with the children.” (Id. at
p. 563.) Based on that fact, “the court clearly and properly found that offering mother
reunification services would not be in the best interests of the children.” (Ibid.)
       Here, the same can be said about Mother: she allowed D.S., a known child
molester, to stay overnight in bed with the minor and to stay in a locked garage room
with the minor. Further, in this case, Mother had a history of very poor parenting –

                                              19
specifically, her failure to adequately address the minor’s longstanding encopresis.
Additionally, the social worker’s reports reflect that Mother failed to accept any
responsibility for the sexual abuse, minimized the impact of the sexual abuse on the
minor, and interacted with the minor inappropriately during visitations and telephone
calls. On this record, “[t]here simply was not ‘clear and convincing evidence’ that
reunification was in [the minor’s] best interest, or any evidence that reunification was
‘possible.’ [Citation.]” (Allison J., supra, 190 Cal.App.4th at p. 1116.)
       Lastly, the minor and Mother contend that the juvenile court erred by failing to
make any “statement on the record” that reunification would not be in the minor’s best
interest. The juvenile court’s failure to make an explicit finding about the minor’s best
interest does not preclude us from upholding its implied finding, however. (In re S.G.,
supra, 112 Cal.App.4th at pp. 1260-1261.) And, as stated above, in this case there was
no clear and convincing evidence that reunification was in the best interest of the minor.
(§ 361.5, subd. (c).)




                                            20
                               IV.    DISPOSITION
     The petition for writ of mandate is denied.




                                 ___________________________________________
                                 BAMATTRE-MANOUKIAN, ACTING P.J.




WE CONCUR:




__________________________
MÁRQUEZ, J.




__________________________
GROVER, J.




                                          21